Citation Nr: 1206010	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2011 decision, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to remand instructions in the March 2011 Board decision, the Veteran underwent a VA audiological examination in June 2011. The examiner elicited from the Veteran his history of (1) military noise exposure from helicopter (blades, propping), mortars, cannons, and guns, (2) occupational noise exposure from working for as a big-rig truck driver for 20 years and in the warehouse for 7 years, and (3) recreational noise exposure noise exposure from small amount of use of a skill saw and outboard motor-fishing boats. Following the examination and review of the Veteran's claims file, the VA examiner concluded that the "[s]eparation exam[ination] from the Army was within normal limits therefore hearing loss is not caused by or a result of military service and is most likely caused by or a result of occupational noise exposure as a truck driver/warehouseman for 27 years." Similarly, the VA examiner also opined that "[t]innitus is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure and more likely than not (50/50 probability) due to occupational noise exposure. This is based on normal hearing at exit exmination for the Army and case history provided by [the] [V]eteran."

Subsequently, the Veteran submitted a December 2011 personal statement and explained, in pertinent part, that "[he] only worked in the warehouse for two years but that job was running the general merchandise dep[artment] as the foreman. [H]e drove trucks 25 years . . . [and] [e]very three years all of their fleet of trucks were replaced by brand new ones . . . [which] are as quiet to drive as new passenger cars." 

The Board finds that the June 2011 VA medical opinions are inadequate to render a decision for the claims on appeal in light of the newly associated December 2011 personal statement in which the Veteran explained the nature of his post-service occupational noise exposure. As a result, the additional VA medical opinions are necessary for each claim on appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). The RO should arrange for the Veteran's claims file to be reviewed by the VA examiner who prepared the June 2011 VA examination and medical opinion, or a suitable substitute if that VA examiner is unavailable), for the purpose of preparing an addendum.    

The Board also notes that the Veteran submitted additional evidence in support of his claims, which was received by the RO in December 2011 without a waiver of initial RO consideration. Such evidence includes the December 2011 personal statement by the Veteran, a December 2008 private audiometry report, and service treatment records noting his receipt of the Air Medal with "V" device and Bronze Star medal. These records are referred for initial review. See 38 C.F.R. § 20.1304 (2011). 





(CONTINUED ON NEXT PAGE)

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Furnish the Veteran's claims file to the VA examiner who conducted the June 2011 VA audiological examination (or a suitable substitute if that VA examiner is unavailable). The VA physician must review all of the pertinent evidence of record, to include the Veteran's assertions regarding his post-service occupational noise exposure in the December 2011 personal statement. The VA physician must prepare an addendum for the purpose of stating whether or not the medical opinions rendered in June 2011 have changed in light of the newly associated evidence of record. The examiner should address the Veteran's December 2011 statement regarding his post service employment and indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's hearing loss and tinnitus had its origin in service or is in any way related to the Veteran's active service. The VA physician must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the physician cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

2. Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

